 

PLAN SUPPORT AGREEMENT

This Plan Support Agreement is made and entered into as of January 12, 2009 by
and among (i) Apex Silver Mines Limited (“ASML”), (ii) Apex Silver Mines
Corporation (“ASMC”, and together with ASML, the “Debtors”), (iii) Sumitomo
Corporation (“Sumitomo”), (iv) the Senior Lenders identified on Schedule I
hereto (the “Supporting Senior Lenders”), and (v) the holders of the
Subordinated Notes (as defined below) identified on Schedule II hereto (the
“Supporting Subordinated Noteholders”). Each of ASML, ASMC, Sumitomo, the
Supporting Senior Lenders and the Supporting Subordinated Noteholders is
referred to herein as a “Party,” and collectively, as the “Parties.” As used
herein, the phrases “this Agreement,” “hereto,” “hereunder,” and phrases of like
import shall mean this Plan Support Agreement.

RECITALS

WHEREAS:

A.           Minera San Cristóbal, S.A. (“MSC”), an indirect subsidiary of ASML,
is the borrower pursuant to (i) that certain Loan Agreement (as amended,
supplemented or restated, the “Commercial Bank Senior Loan Agreement”), dated as
of December 1, 2005, with BNP Paribas, Barclays Bank PLC, Australia and New
Zealand Banking Group Limited, KfW, Natexis Banques Populaires, Caterpillar
Financial Services (UK) Ltd., N M Rothschild & Sons Limited, Export Development
Canada, Fortis Capital Corp., Nordkap Bank AG, and RMB International (Dublin)
Limited (collectively, the “Commercial Bank Senior Lenders”), and (ii) that
certain Senior Loan Agreement (the “CAF Senior Loan Agreement”, and together
with the Commercial Bank Senior Loan Agreement, the “Senior Loan Facilities”),
dated as of December 1, 2005, with Corporación Andina de Fomento (together with
the Commercial Bank Senior Lenders, the “Senior Lenders”);

B.           The aggregate principal amount outstanding under the Senior Loan
Facilities is $225,000,000 (the “Senior Loans”), and ASML is the guarantor of
65% of the Senior Loans pursuant to that certain Completion Agreement, dated as
of December 1, 2005 (as amended, the “Completion Agreement”), among itself and
Barclays Capital, BNP Paribas and JPMorgan Chase Bank, N.A., and ASML has
secured its obligations under the Completion Agreement by pledging its equity
interests in Apex Luxembourg S.á r.l. (“Apex Luxembourg”) and other assets as
collateral pursuant to that certain Sponsor and Pledge Agreement, dated as of
December 1, 2005 (as amended, the “Sponsor Pledge Agreement”), among itself and
JPMorgan Chase Bank, N.A.;

C.           ASML, through certain of its subsidiaries, Apex Luxembourg and Apex
Silver Mines Sweden AB (“Apex Sweden”, and together with Apex Luxembourg, the
“Apex MSC Shareholders”), indirectly owns 65% of the equity interests in each of
MSC, Apex Silver Finance Ltd. (“Apex Finance”) and Apex Metals Marketing GmbH
(“AMM”);

D.           Sumitomo directly owns 35% of the equity interests in Apex Finance,
indirectly owns 35% of the equity interests in MSC through its subsidiary SC
Minerals Aktiebolag (“SC  

 

 

 

1

 

 

 


--------------------------------------------------------------------------------



 

Minerals”), and indirectly owns 35% of the equity interests in AMM through its
subsidiary Comercial Metals Blancos AB (“CMB”);

E.            Pursuant to that certain Apex Guaranty, dated as of September 25,
2006, by and among ASML, Sumitomo, Gotlex Lageraktiebolag nr 451 (“New Sweden
1”) and CMB, ASML (i) issued a guaranty in favor of Sumitomo, New Sweden 1 and
CMB of all obligations to be performed by certain ASML affiliates under the
Transaction Documents (as defined in the Common Security Agreement) and (ii)
covenanted to comply with its own obligations under the Financing Documents (as
defined in the Common Security Agreement).

F.            Pursuant to that certain Purchase and Sale Agreement, dated as of
January 12, 2009, by and among ASML, ASMC, the Apex MSC Shareholders, Sumitomo,
SC Minerals and the other signatories thereto (the “Purchase Agreement”), among
other things, the Apex MSC Shareholders intend to sell, and a Sumitomo affiliate
or affiliates to be designated by Sumitomo, intend(s) to purchase, among other
properties, the Apex MSC Shareholders’ equity interests in MSC and AMM and
certain other assets identified in the Purchase Agreement, including assets held
by ASML and ASMC, in accordance with the terms and conditions of the Purchase
Agreement;

G.           In connection with the closing of the Sumitomo Transactions, ASMC,
MSC and AMM intend to enter into a Management Services Agreement (the “MSA”)
under which ASMC will, among other things, manage the operations of MSC, and as
a condition to entering into the MSA, MSC and AMM have required ASML to
guarantee the performance of ASMC under the MSA, and ASML has required Sumitomo
to enter into a guaranty of the performance of MSC under the MSA (the “Sumitomo
Guaranty”);

H.           Pursuant to that certain Fifth Omnibus Amendment Agreement dated as
of December 17, 2008 (the “Fifth Omnibus Amendment”) by and among MSC, ASML, the
Apex MSC Shareholders, Sumitomo, SC Minerals, BNP Paribas, Barclays Capital,
Corporación Andina de Fomento, the other Senior Lenders and the other
signatories thereto, Sumitomo purchased, on a pro rata basis from each of the
Senior Lenders all of their right, title and interest in certain Senior Loans in
the aggregate principal amount of $202.5 million, which amount continues to be
held by Sumitomo;

I.             The Supporting Senior Lenders own, in the aggregate, Senior Loans
in the principal amount of $22.5 million;

J.            The Supporting Subordinated Noteholders own, or have investment
management responsibility for accounts that own, approximately $189,467,000 in
principal amount of convertible senior subordinated notes issued by ASML under
(i) that Indenture, dated as of March 16, 2004, among ASML and Bank of New York
relating to the issuance of the 2.875% Convertible Senior Subordinated Notes due
2024 (the “2.875% Subordinated Notes”), and (ii) that Indenture, dated as of
October 15, 2004, among ASML and Bank of New York relating to the issuance of
the 4.0% Convertible Senior Subordinated Notes due 2024 (the “4.0%  

 

 



 

2

 

 

 


--------------------------------------------------------------------------------



 

Subordinated Notes”, and together with the 2.875% Subordinated Notes, the
“Subordinated Notes”);

K.           ASML and ASMC intend to commence a restructuring of their financial
obligations through the commencement of jointly administered cases (together,
the “Chapter 11 Case”) under chapter 11 of title 11 of the United States
Bankruptcy Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of New York (“Bankruptcy Court”);

L.           The Parties have negotiated and agreed upon the principal terms of
a consensual joint plan of reorganization for ASML and ASMC, the material terms
of which are set forth on the term sheet attached as Exhibit A hereto (the “Plan
Term Sheet”) which is incorporated by reference herein as if fully set forth
herein (the “Plan”);

M.          The Plan shall provide for, among other things, the approval of the
Purchase Agreement, certain proceeds of which shall be utilized to fund
distributions under the Plan, capitalize the reorganized Debtors and effectuate
the Plan;

N.           To implement the restructuring, ASML and ASMC intend to prepare the
Plan which will be consistent in all respects with the terms and conditions set
forth in the Plan Term Sheet and a supporting disclosure statement relating to
the Plan (the “Disclosure Statement”);

O.           To implement the restructuring, ASML is prepared to enter into the
DIP Financing Facility with Sumitomo or one of its affiliates;

P.            Pursuant to the terms of this Agreement (and subject to the
Bankruptcy Court’s approval of the Disclosure Statement), (i) Sumitomo is
prepared to, or cause its subsidiaries to, vote to accept the Plan, and (ii) the
Supporting Senior Lenders are prepared to vote the Senior Lender Claims to
accept the Plan, and (iii) and Supporting Subordinated Noteholders are prepared
to vote to the Subordinated Note Claims to accept the Plan; and

Q.           In expressing such support and commitment, the Parties do not
desire and do not intend in any way to derogate from or diminish the
solicitation requirements of applicable securities and bankruptcy law, or the
fiduciary duties of ASML, ASMC or any other Party having such duties.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

1.            Defined Terms. All capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Plan Term Sheet.

 

 



 

3

 

 

 


--------------------------------------------------------------------------------



 

 

2.            ASML and ASMC Obligations. ASML, ASMC, Sumitomo and the Supporting
Subordinated Noteholders believe that prompt consummation of the Plan will best
facilitate each of ASML’s and ASMC’s business and financial restructuring and is
in the best interests of ASML’s and ASMC’s creditors and other parties in
interest. Accordingly, ASML and ASMC hereby express their intention to seek
approval of the Plan. Without limiting the foregoing, for so long as this
Agreement remains in effect, and subject to each of the other Parties fulfilling
its respective obligations as provided herein, each of ASML and ASMC agree:

a.            to prepare and promptly file the Plan consistent in all material
respects with the Plan Term Sheet and containing such other provisions as the
Parties may mutually agree upon;

b.            to use commercially reasonable efforts to obtain Bankruptcy Court
approval to enter into the DIP Financing Facility;

c.            to use commercially reasonable efforts to obtain approval of the
Disclosure Statement, solicit the requisite votes in favor of, and to obtain
confirmation by the Bankruptcy Court of, the Plan;

d.            to use commercially reasonable efforts to support Bankruptcy Court
approval of the releases in favor of Sumitomo and its affiliates under the Plan;

e.            not to pursue, propose or support, or encourage the pursuit,
proposal or support of, any plan of reorganization for ASML and ASMC that is
inconsistent with the Plan; and

f.             to otherwise use commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the Plan and the transactions contemplated by the
Plan, including the consummation of the Purchase Agreement and the MSA at the
earliest practicable date in accordance with the deadlines set forth in the
Purchase Agreement

in all events expressly subject to the exercise (after consultation with outside
legal counsel) by ASML and ASMC of their fiduciary duties.

3.            Sumitomo Obligations. For so long as this Agreement remains in
effect and has not been terminated in accordance with the terms hereof, and
subject to each of the other Parties fulfilling its respective obligations as
provided herein, Sumitomo shall and shall cause its subsidiaries to:

a.            timely vote any and all Sumitomo Senior Lender Claims and the
Sumitomo General Unsecured Claim to accept the Plan consistent in all material
respects with the Plan Term Sheet which Plan shall, among other things, include
a release of Sumitomo and its

 

 



 

4

 

 

 


--------------------------------------------------------------------------------



 

affiliates by the Debtors, and holders of Claims against, and interests in, the
Debtors as outlined in the Plan Term Sheet, in form and substance reasonably
satisfactory to Sumitomo;

b.            take reasonable efforts to support confirmation of the Plan;

c.            not pursue, propose, support, or encourage the pursuit, proposal
or support of, any chapter 11 plan or other restructuring or reorganization for,
or the liquidation of, ASML (directly or indirectly) that is inconsistent with
the Plan;

d.            not, nor encourage any other person or entity to, delay, impede,
appeal or take any other negative action, directly or indirectly, to interfere
with the acceptance or implementation of the Plan;

e.            not commence any proceeding or prosecute, join in, or otherwise
support any objection to oppose or object to the Plan;

f.             not take any other action (including, without limitation,
initiating any legal proceeding) that is inconsistent with, or that would delay
consummation of, the Plan;

g.            waive and release any Sumitomo Senior Lender Claims and the
Sumitomo General Unsecured Claim, and any distributions in respect of such
Sumitomo Senior Lender Claims and the Sumitomo General Unsecured Claim, on the
Effective Date of the Plan that has been accepted by the class of Subordinated
Noteholders in the Chapter 11 Case and under which the Sumitomo Transactions are
consummated;

h.            waive and release any Sumitomo Senior Lender Claims and the
Sumitomo General Unsecured Claim, and any distributions in respect of such
Sumitomo Senior Lender Claims and the Sumitomo General Unsecured Claim, against
Apex Luxembourg, Apex Sweden, and Apex Finance on the Effective Date of the Plan
that has been accepted by the class of Subordinated Noteholders in the Chapter
11 Case and under which the Sumitomo Transactions are consummated;

i.             waive and release any rights to exercise remedies against any
collateral of ASML or its affiliates (other than MSC or AMM) as applicable under
the Senior Loans, the Common Security Agreement, the Sponsor and Pledge
Agreement, the Completion Agreement, any other Financing Document and the
Sumitomo Working Capital Facility on the Effective Date of the Plan under which
the Sumitomo Transactions are consummated;

j.             execute terminations and releases, in form and substance
reasonably satisfactory to ASML, evidencing the termination of all of ASML’s and
any ASML affiliate’s (other than MSC’s or AMM’s) obligations under the Financing
Documents on the Effective Date of the Plan under which the Sumitomo
Transactions are consummated, other than any distributions to be made to
Sumitomo under the Plan; and

 

 



 

5

 

 

 


--------------------------------------------------------------------------------



 

 

k.            forbear from exercising any rights or remedies, as applicable
under the Senior Loans, the Common Security Agreement, the Sponsor and Pledge
Agreement, the Completion Agreement, any other Financing Document, the Sumitomo
Working Capital Facility and applicable non-bankruptcy law in respect of any
defaults or events of default thereunder

provided, however, that nothing contained herein shall prevent or otherwise
limit Sumitomo or its affiliates from (i) accelerating and sending a notice
declaring that the Senior Loans have accelerated and are due and payable, making
a written demand for payment of the Guaranteed Obligations (as such term is
defined in the Completion Agreement) pursuant to the Completion Guaranty or
filing and prosecuting the Sumitomo Senior Lender Claims in the Bankruptcy Court
in a manner consistent with this Agreement; (ii) now and in the future taking
such steps or actions as it or they deem necessary in order to exercise rights
and remedies available to Sumitomo under the Senior Loans, the Common Security
Agreement, the Sponsor and Pledge Agreement, the Completion Agreement, any other
Financing Document, and the Sumitomo Working Capital Facility following the
termination of this Agreement; or (iii) taking any and all steps or actions
necessary to protect and preserve its or their security interest in any and all
collateral pledged to secure the Senior Loans, the Working Capital Facility or
DIP Financing Facility, including, without limitation the perfection or
continuation of perfection of its or their liens therein.

4.            Supporting Senior Lender Obligations. For so long as this
Agreement remains in effect, and subject to each of the other Parties fulfilling
its respective obligations as provided herein, each Supporting Senior Lender
shall:

a.            timely vote any and all Senior Lender Claims to accept the Plan
consistent in all respects with the Plan Term Sheet, provided, however, that
such Plan does not contain any provisions that (i) are not customary for
transactions of this type and would be adverse to any of the Supporting Senior
Lenders, (ii) reserve any right or cause of action of ASML and ASMC or their
respective affiliates against the Supporting Senior Lenders following
confirmation of the Plan, (iii) impact any Claim or other right of the
Supporting Senior Lenders (other than the Senior Lender Claim) in any manner
adverse to any of the Supporting Senior Lenders, or (iv) impose any liability of
any kind on any Senior Supporting Lender;

b.            not pursue, propose, support, or encourage the pursuit, proposal
or support of, any chapter 11 plan or other restructuring or reorganization for,
or the liquidation of, ASML (directly or indirectly) that is inconsistent with
the Plan;

c.            not, nor encourage any other person or entity to, delay, impede,
appeal or take any other negative action, directly or indirectly, to interfere
with the acceptance or implementation of the Plan;

d.            not commence any proceeding or prosecute, join in, or otherwise
support any objection to oppose or object to the Plan;

 

 



 

6

 

 

 


--------------------------------------------------------------------------------



 

 

e.            not take any other action (including, without limitation,
initiating any legal proceeding) that is inconsistent with, or that would delay
consummation of, the Plan;

f.             support any motion filed by the Debtors pursuant to section 1121
of the Bankruptcy Code seeking to extend the period during which only the
Debtors may solicit acceptances for the Plan;

g.            waive and release any Senior Lender Claims, and any distributions
in respect of such Senior Lender Claims, against ASML on the Effective Date of
the Plan; provided, that, such Plan has been accepted by the class of
Subordinated Noteholders in the Chapter 11 Case;

h.            waive and release any Senior Lender Claims, and any distributions
in respect of such Senior Lender Claims, against MSC, Apex Luxembourg, Apex
Sweden, Apex Silver Finance and AMM on the Effective Date of the Plan;

i.             waive and release any rights to exercise remedies against any
collateral of ASML or its affiliates as applicable under the Senior Loans, the
Common Security Agreement, the Sponsor and Pledge Agreement, the Completion
Agreement and any other Financing Document on the Effective Date of the Plan;

j.             not object to Sumitomo’s or its any of its affiliates’ purchase
of the MSC Shareholders’ equity interests in MSC and AMM under the Purchase
Agreement;

k.            not object to the implementation of the DIP Financing Facility,
including, without limitation, the administrative expense priority and lien
priority provided thereunder;

l.             contemporaneous with Sumitomo’s execution of such terminations
and releases contemplated by Section 3.j. of this Agreement, execute
terminations and releases, in form and substance reasonably satisfactory to
ASML, evidencing the termination of all of ASML’s and any ASML affiliate’s
obligations under the Financing Documents on the Effective Date of the Plan,
other than any distributions to be made to the Senior Lenders under the Plan;
and

m.           forbear from exercising any rights or remedies, as applicable under
the Senior Loans, the Common Security Agreement, the Sponsor and Pledge
Agreement, the Completion Agreement, any other Financing Document, and
applicable non-bankruptcy law in respect of any defaults or events of default
thereunder

provided, however, that the Supporting Lenders expressly acknowledge and agree
that the Fifth Omnibus Agreement remains in full force and effect and
enforceable against the Supporting Senior Lenders in accordance with the terms
thereof.

 

 



 

7

 

 

 


--------------------------------------------------------------------------------



 

 

5.            Supporting Subordinated Noteholder Obligations. For so long as
this Agreement remains in effect, and subject to each of the other Parties
fulfilling their respective obligations as provided herein, each Supporting
Subordinated Noteholder shall and shall cause its affiliates within its control
to:

a.            timely vote any and all Subordinated Noteholder Claims held by
such Supporting Subordinated Noteholder to accept the Plan provided, however,
that such Plan does not contain any provisions that (i) reserve any right or
cause of action of ASML or its affiliates against the Supporting Subordinated
Noteholders following confirmation of the Plan, or (ii) impose any liability of
any kind on any Supporting Subordinated Noteholder;

b.            take reasonable efforts to support confirmation of the Plan,
including the releases to be furnished to ASML, Sumitomo and their respective
affiliates thereunder;

c.            not pursue, propose, support, or encourage the pursuit, proposal
or support of, any chapter 11 plan or other restructuring or reorganization for,
or the liquidation of, ASML (directly or indirectly) that is inconsistent with
the Plan;

d.            not, nor encourage any other person or entity to, delay, impede,
appeal or take any other negative action, directly or indirectly, to interfere
with the acceptance or implementation of the Plan;

e.            not commence any proceeding or prosecute, join in, or otherwise
support any objection to oppose or object to the Plan;

f.             not take any other action (including, without limitation,
initiating any legal proceeding) that is inconsistent with, or that would delay
consummation of, the Plan;

g.            support any motion filed by ASML pursuant to section 1121 of the
Bankruptcy Code seeking to extend the period during which only ASML may solicit
acceptances for the Plan; provided, however, that any extension to the period
during which only ASML may solicit acceptances for the Plan shall not exceed
ninety (90) days without the prior written consent of the Supporting
Subordinated Noteholders;

h.            not object to the consummation of the transactions contemplated by
the Purchase Agreement;

i.             not object to the implementation of the DIP Financing Facility
including, without limitation, the administrative expense priority and lien
priority provided thereunder; and

j.             not object to, nor support any objection to, nor encourage any
other person or entity to object to, any motion by the Debtors seeking approval
of the Key Employee Incentive Plan

 

 



 

8

 

 

 


--------------------------------------------------------------------------------



 

 

provided, however, that nothing contained herein shall prevent or otherwise
limit the Supporting Subordinated Noteholders from now and in the future taking
such steps or actions as they deem necessary in order to exercise rights and
remedies available to the Supporting Subordinated Noteholders under the
Indentures governing the Subordinated Notes following the termination of this
Agreement.

6.             Acknowledgement.

a.            While the Parties agree herein to support approval of the Plan,
this Agreement is not and shall not be deemed to be a solicitation for consent
to the Plan in contravention of applicable non-bankruptcy law or section 1125(b)
of the Bankruptcy Code. Notwithstanding anything to the contrary contained
herein, any obligation to vote in favor of the Plan consistent in all material
respects with the Plan Term Sheet as set forth above is expressly conditioned on
the receipt of the Plan and a copy of the Disclosure Statement which shall have
previously been approved by the Bankruptcy Court, after notice and a hearing, as
containing adequate information as required by section 1125 of the Bankruptcy
Code.

b.            Each Party further acknowledges that no securities of any debtor
are being offered or sold hereby and that this Agreement neither constitutes an
offer to sell nor a solicitation of an offer to buy any securities of any
debtor.

7.             Limitations on Transfer.

a.            Each of Sumitomo, the Supporting Senior Lenders and the Supporting
Subordinated Noteholders shall not, and shall cause any of their affiliates to
not, (i) sell, transfer, assign, pledge, grant a participation interest in or
otherwise dispose, directly or indirectly, of its right, title or interest in
respect of any Claim, in whole or in part, or any interest therein, or (ii)
grant any proxies, deposit any of its Claims into a voting trust, or enter into
a voting agreement with respect to any of such Claims, in either case unless the
transferee agrees in writing at the time of such transfer to be bound by this
Agreement in its entirety without revision, and the transferor, within three (3)
business days, provides written notice of such transfer to ASML and Sumitomo,
together with a copy of the written agreement of the transferee to be bound by
this Agreement in its entirety without revision.

b.            Upon compliance with the foregoing, (i) any transferee of a Claim
shall be deemed to be a signatory to this Agreement solely to the extent of such
transferred rights and obligations, and (ii) the transferor shall be deemed to
relinquish its rights (and be released from its obligations) under this
Agreement to the extent of such transferred rights and obligations.

c.            Each of Sumitomo, the Supporting Senior Lenders and the Supporting
Subordinated Noteholders agrees that it shall not create any subsidiary or
affiliate for the sole purpose of acquiring any Claims against or interests in
ASML without first causing such subsidiary or affiliate to become a party to
this Agreement.

 

 



 

9

 

 

 


--------------------------------------------------------------------------------



 

 

8.            Condition to each Party’s Obligations. This Agreement shall become
effective upon execution by each of the following:

 

a.

ASML;

 

 

b.

ASMC;

 

 

c.

Sumitomo;

 

 

d.

each Supporting Senior Lender; and

 

 

e.

each Supporting Subordinated Noteholder.

9.            Termination Events Applicable to All Parties. This Agreement may
be terminated upon the occurrence of any of the following events (each, a
“Termination Event”):

a.            By any Party, if any other Party shall have breached any of its
material obligations under this Agreement;

b.            By any Terminating Party other than the Debtors, if the Plan has
been (i) amended, modified or supplemented such that the Plan is not consistent
in all material respects with the Plan Term Sheet, or (ii) withdrawn by the
Debtors without the prior written consent of all of the other Parties (unless
prior to such withdrawal the Debtors have filed a plan of reorganization that is
consistent in all material respects with the Plan Term Sheet);

c.            By any Terminating Party, if the Chapter 11 Case shall have been
dismissed or converted to a case under chapter 7 of the Bankruptcy Code, or an
interim or permanent trustee, a responsible officer or an examiner with powers
beyond the duty to investigate and report (as set forth in sections 1106(a)(3)
and (4) of the Bankruptcy Code) shall be appointed to oversee or operate the
Debtors in the Chapter 11 Case (it being understood that the appointment of
joint provisional liquidators in the Cayman Proceeding shall not give rise to
termination right under this provision), or if any Debtor files a motion seeking
any of the foregoing relief;

d.            By any Terminating Party, if any court (including the Bankruptcy
Court) shall declare, in a final nonappealable order, this Agreement to be
unenforceable;

e.            By any Party, upon entry of an order by the Bankruptcy Court
denying confirmation of the Plan;

f.             By any Terminating Party, if the Bankruptcy Court shall have
entered an order authorizing any Debtor to reject this Agreement;

g.            By any Party other than the Debtors, if the Debtors publicly
announce their intention not to pursue their financial restructuring in
accordance with the Plan or Plan Term Sheet, as applicable; and

 

 



 

10

 

 

 


--------------------------------------------------------------------------------



 

 

h.            By any Terminating Party other than the Debtors, if the Debtors
file any motion or pleading with the Bankruptcy Court that is not consistent in
any material respect with this Agreement or the Plan Term Sheet.

10.          Termination Events Applicable to Sumitomo. This Agreement may
terminated by Sumitomo upon the occurrence of any of the following events (each,
a “Sumitomo Termination Event”):

a.            ASML shall not have filed its chapter 11 bankruptcy petition on or
before January 12, 2009;

b.            ASML shall have failed to commence a provisional liquidation in
the Cayman Islands immediately following the commencement of the Chapter 11
Case;

c.            ASML shall not have filed the Plan in form and substance
reasonably acceptable to Sumitomo or before January 15, 2009;

d.            ASML shall not have filed the Disclosure Statement in form and
substance reasonably acceptable to Sumitomo on or before January 20, 2009;

e.            The Bankruptcy Court shall have not approved the Disclosure
Statement on or before February 9, 2009;

f.             The Purchase Agreement shall have been terminated in accordance
with its terms;

g.            Occurrence of an Event of Default under the DIP Financing
Facility; and

h.            the Effective Date of the Plan shall not have occurred on or
before March 26, 2009.

11.         Termination of this Agreement.

a.            Upon the occurrence of any of the Termination Events described in
paragraphs 9(d), (e), (f), or (g) herein, this Agreement shall terminate
automatically and without further notice or action by or to any Party.

b.            Upon the occurrence of any other Termination Event set forth in
Section 9, this Agreement shall terminate only upon written notice to the
breaching Party from any non-breaching Party and a failure by the breaching
Party to remedy such breach within five (5) business days, provided however,
that the right to terminate hereunder shall not preclude any non-breaching Party
from seeking specific performance or any other remedy available under applicable
law for breach of this Agreement.

 

 



 

11

 

 

 


--------------------------------------------------------------------------------



 

 

c.            Upon the occurrence of any Sumitomo Termination event set forth in
Section 10, Sumitomo may terminate this Agreement upon written notice to the
other Parties; provided however, that the right to terminate hereunder shall not
preclude Sumitomo from seeking specific performance or any other remedy
available under applicable law for breach of this Agreement.

d.            Notwithstanding anything to the contrary herein, the Debtors shall
not be entitled to terminate this Agreement solely on the basis that the Plan
does not include the Board and Governance Provisions set forth in the Plan Term
Sheet.

12.          Specific Performance; Damages. This Agreement, including without
limitation the Parties’ agreement herein to support confirmation of the Plan, is
intended as a binding commitment enforceable in accordance with its terms. Each
Party acknowledges and agrees that the exact nature and extent of damages
resulting from a breach of this Agreement are uncertain at the time of entering
into this Agreement and that breach of this Agreement would result in damages
that would be difficult to determine with certainty. It is understood and agreed
that money damages would not be a sufficient remedy for any breach of this
Agreement and that the Parties shall each be entitled to specific performance
and injunctive relief as remedies for any such breach. Such remedies shall not
be deemed to be the exclusive remedies for the breach of this Agreement by any
Party or its representatives, but shall be in addition to all other remedies
available at law or in equity.

13.          Effect of Termination. Upon termination of this Agreement, all
obligations hereunder shall terminate and shall be of no further force and
effect; provided, however, that any claim for breach of this Agreement shall
survive termination and all rights and remedies with respect to such claims
shall not be prejudiced in any way; but provided further, that the breach of
this Agreement by one or more Parties shall not create any rights or remedies
against any non-breaching Party. Except as set forth above in this paragraph,
upon such termination, any obligations of the non-breaching Parties set forth in
this Agreement shall be null and void ab initio and all claims, causes of
action, remedies, defenses, setoffs, rights or other benefits of such
non-breaching Parties shall be fully preserved without any estoppel, evidentiary
or other effect of any kind or nature whatsoever.

14.          Representations and Warranties. Each of ASML, ASMC, Sumitomo, the
Supporting Senior Lenders and the Subordinated Noteholders represents and
warrants to each other Party, severally but not jointly (and solely with respect
to itself), that the following statements are true, correct and complete as of
the date hereof:

a.            Corporate Power and Authority. It is duly organized, validly
existing, and in good standing under the laws of the state or country of its
organization, and has all requisite corporate, partnership or other power and
authority to enter into this Agreement and to carry out the transactions
contemplated by, and to perform its respective obligations under, this
Agreement.

 

 



 

12

 

 

 


--------------------------------------------------------------------------------



 

 

b.            Authorization. The execution and delivery of this Agreement and
the performance of its obligations hereunder have been duly authorized by all
necessary corporate, partnership or other action on its part.

c.            Binding Obligation. This Agreement has been duly executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable in accordance with the terms hereof.

d.            No Conflicts. The execution, delivery and performance by it (when
such performance is due) of this Agreement do not and shall not (i) violate any
provision of law, rule or regulation applicable to it or any of its subsidiaries
or its certificate of incorporation or bylaws or other organizational documents
or those of any of its subsidiaries or (ii) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it or any of its subsidiaries is a
party.

15.           Additional Representations.

a.            Each Supporting Senior Lender represents that, as of the date
hereof, it (i) is the owner or has investment management responsibility for
accounts that own Senior Loans in the principal amount set forth on the schedule
provided by such Supporting Senior Lender to counsel for ASML on the date hereof
on a confidential basis, and (ii) is not aware of any event that, due to any
fiduciary or similar duty to any other person, would prevent it from taking any
action required of it under this Agreement. Unless required by applicable law or
regulation, the Debtors shall not disclose any Supporting Senior Lenders’
holdings of Senior Loans without the prior written consent of such Supporting
Senior Lender except to their advisors, agents, attorneys and representatives;
and if such announcement or disclosure is so required by law or regulation, the
Debtors shall afford the Supporting Senior Lender a reasonable opportunity to
review and comment upon any such announcement or disclosure prior to the
Debtors’ making such announcement or disclosure. The foregoing shall not
prohibit the Debtors’ from disclosing the approximate aggregate holdings of the
Supporting Senior Lenders as a group.

b.            Each Supporting Subordinated Noteholder represents that, as of the
date hereof, it (i) owns or has investment management responsibility for
accounts that own Subordinated Notes in the principal amount set forth on the
schedule provided by such Supporting Subordinated Noteholder to counsel for ASML
on the date hereof on a confidential basis, and (ii) is not aware of any event
that, due to any fiduciary or similar duty to any other person, would prevent it
from taking any action required of it under this Agreement.

16.           Additional Obligations of ASML.

a.            So long as this Agreement shall continue to be in full force and
effect and has not been terminated or otherwise expired by its terms, ASML shall
be obligated to pay the reasonable and documented fees and expenses incurred by
Schulte Roth & Zabel LLP as counsel to certain of the Supporting Subordinated
Noteholders and the reasonable and

 

 



 

13

 

 

 


--------------------------------------------------------------------------------



 

documented out-of-pocket expenses of the Supporting Subordinated Noteholders
(excluding any fees and expenses of any professional engaged by a Supporting
Subordinated Noteholder other than Schulte Roth & Zabel LLP), in each case
solely to the extent that such fees and expenses are incurred at any time prior
to the earlier of such termination or expiration date and the Effective Date.

b.            During the Chapter 11 Case, and so long as this Agreement shall
continue to be in full force and effect and has not been terminated or otherwise
expired by its terms, ASML shall promptly provide to each of the Supporting
Subordinated Noteholders (or counsel to such Supporting Subordinated Noteholder)
a copy of the 13-week cash flow budget, and any amendments thereof, provided to
Sumitomo or one of its affiliates under the DIP Financing Facility no later than
one (1) business days after providing such materials to Sumitomo or its
affiliate, as applicable. The Supporting Subordinated Noteholders acknowledge
and agree that ASML shall be permitted to pay usual and customary operating
expenses for mining, development and exploration projects prior to the Effective
Date.

c.            ASML shall use commercially reasonable efforts to obtain entry of
an order of the Bankruptcy Court no later than fifteen (15) days after the
Petition Date permitting ASML and ASMC to assume the obligations under this
Agreement.

17.          Additional Obligation of Sumitomo. Sumitomo shall reimburse the
Senior Lenders for the reasonable expenses, fees and costs, including reasonable
counsel fees and expenses, incurred by the Senior Lenders leading up to, in
connection with, related to and/or during the Chapter 11 Case in accordance with
a budget to be submitted to Sumitomo by the Senior Lenders and approved by
Sumitomo in advance and no later than five (5) business days after submission
and the Senior Lenders shall not be obliged to take any action leading up to, in
connection with, related to and/or during the Chapter 11 case or any similar
bankruptcy, insolvency, other proceeding or otherwise if Sumitomo does not
approve the budget prior to the Senior Lenders taking such action. Sumitomo
shall pay the reasonable fees and expenses submitted by Milbank, Tweed, Hadley &
McCloy LLP (“Milbank”) within fifteen (15) days of submission of an invoice to
Sumitomo’s counsel, provided such fees and expenses are in accordance with the
budget approved by Sumitomo. If an invoice is not paid within such period of
time, the Senior Lenders shall not be obliged to take any action leading up to,
in connection with, related to and/or during the Chapter 11 case or any similar
bankruptcy, insolvency, other proceeding or otherwise until such time as
Sumitomo pays Milbank’s invoice. In addition to the foregoing, Sumitomo shall
have paid all outstanding Milbank invoices submitted in compliance with the
budget approved by Sumitomo prior to the Effective Date of the Plan.
Notwithstanding the foregoing, Sumitomo shall reimburse the Senior Lenders for
the reasonable expenses, fees and costs, including reasonable counsel fees and
expenses of Milbank, incurred by the Senior Lenders in connection with the
Senior Lenders taking affirmative steps (with the prior approval of Sumitomo) to
support the Senior Lender Claims. Sumitomo shall also pay the fees, and
reimburse the reasonable out-of-pocket costs incurred by Natixis, New York
Branch as posting agent as provided for in the Fifth Omnibus Amendment.

 

 



 

14

 

 

 


--------------------------------------------------------------------------------



 

 

18.          Good Faith Negotiation. Each of ASMC, AML, Sumitomo and the
Supporting Subordinated Noteholders hereby agree to engage in good faith
discussions with respect to the drafting of the Plan and Confirmation Order that
are consistent in all material respects with the Plan Term Sheet and the
Purchase Agreement. In addition, each of the Debtors and the Supporting
Subordinated Noteholders agrees to engage in good faith discussions with respect
to drafting of the organizational documents for Reorganized Apex that are
consistent in all material respects with the Plan Term Sheet.

19.          Further Acquisition of Claims. Subject to applicable securities
laws or other applicable law, this Agreement shall not limit, abridge, or
otherwise impair, or be construed to preclude, the right of any Supporting
Subordinated Noteholders to acquire additional Subordinated Notes; provided,
however, that any such additional Subordinated Notes so acquired shall be deemed
to be subject to the terms of this Agreement.

20.          Impact of Appointment to Creditors’ Committee. If an official
committee of unsecured creditors is appointed by the United States Trustee in
the Chapter 11 Case, and if so requested by a Supporting Subordinated
Noteholder, the Debtors shall cooperate reasonably with such Supporting
Subordinated Noteholder in seeking to become a member of such official committee
pursuant to section 1102 of the Bankruptcy Code.

21.          Disclosure of Holdings of Individual Supporting Subordinated
Noteholders. Pursuant to a confidentiality agreement, each Supporting
Subordinated Noteholder shall disclose to ASML the aggregate principal amount of
Subordinated Notes held by such Supporting Subordinated Noteholder and shall
promptly inform ASML of any changes with respect to such holdings. Unless
required by applicable law or regulation, the Debtors shall not disclose any
Supporting Subordinated Noteholder’s holdings of Subordinated Notes without the
prior written consent of such Supporting Subordinated Noteholder except to their
advisors, agents, attorneys and representatives; and if such announcement or
disclosure is so required by law or regulation, the Debtors shall afford the
Supporting Subordinated Noteholder a reasonable opportunity to review and
comment upon any such announcement or disclosure prior to the Debtors’ making
such announcement or disclosure. The foregoing shall not prohibit the Debtors’
from disclosing the approximate aggregate holdings of the Supporting
Subordinated Noteholders as a group.

22.          Right to be Heard. Sumitomo, the Supporting Senior Lenders, or the
Supporting Subordinated Noteholders may raise and be heard on any issue arising
in the Chapter 11 Case so long as such Party has, or is granted by the
Bankruptcy Court, the requisite standing and where such effort does not
constitute a breach of this Agreement.

23.          Amendment or Waiver. Except as otherwise specifically provided
herein, this Agreement may not be modified, waived, amended or supplemented
unless such modification, waiver, amendment or supplement is in writing and has
been signed by each Party. No waiver of any of the provisions of this Agreement
shall be deemed or constitute a waiver of any other provision of this Agreement,
whether or not similar, nor shall any waiver be deemed a continuing waiver
(unless such waiver expressly provides otherwise).

 

 



 

15

 

 

 


--------------------------------------------------------------------------------



 

 

24.          Notices. Any notice required or desired to be served, given or
delivered under this Agreement shall be in writing, and shall be deemed to have
been validly served, given or delivered if provided by personal delivery, or
upon receipt of fax delivery, as follows:

a.            if to ASML or ASMC, to Sean A. O’Neal, Cleary Gottlieb Steen &
Hamilton LLP, One Liberty Plaza, New York, New York 10006, fax: 212-225-3999;

b.            if to Sumitomo, to Norman S. Rosenbaum, Morrison & Foerster LLP,
1290 Avenue of the Americas, New York, New York 10104, fax: 212-468-7900;

c.            if to the Supporting Senior Lenders, to Matthew Barr, Milbank
Tweed Hadley & McCloy LLP, One Chase Manhattan Plaza, New York, New York 10005,
fax: 212-530-5219; and

d.            if to the Supporting Subordinated Noteholders, to Lawrence V.
Gelber, Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022,
fax: 212-593-5955.

25.          Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION WHICH WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION. By its execution and delivery
of this Agreement, each of the Parties hereby irrevocably and unconditionally
agrees for itself that any legal action, suit or proceeding against it with
respect to any matter under or arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment rendered in any such
action, suit or proceeding, shall be brought in the Bankruptcy Court. By
execution and delivery of this Agreement, each of the Parties irrevocably
accepts and submits itself to the exclusive jurisdiction of the Bankruptcy
Court, generally and unconditionally, with respect to any such action, suit or
proceeding, and waives any objection it may have to venue or the convenience of
the forum.

26.          Termination Upon Effective Date of Plan. This Agreement shall
terminate automatically without any further required action or notice on the
Effective Date of the Plan.

27.          Automatic Stay. The Debtors acknowledge that after the commencement
of the Chapter 11 Case, the giving of notice of termination by any Party
pursuant to this Agreement shall not be a violation of the automatic stay of
section 362 of the Bankruptcy Code.

28.          Headings. The headings of the sections, paragraphs and subsections
of this Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

29.          Interpretation. This Agreement is the product of negotiations of
the Parties, and in the enforcement or interpretation hereof, is to be
interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party

 

 



 

16

 

 

 


--------------------------------------------------------------------------------



 

having drafted or caused to be drafted this Agreement, or any portion hereof,
shall not be effective in regard to the interpretation hereof.

30.          Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors, assigns,
heirs, transferees, executors, administrators and representatives.

31.          No Third-Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other person or
entity shall be a third-party beneficiary hereof.

32.          No Waiver of Participation and Reservation of Rights. Except as
expressly provided in this Agreement and in any amendment among the Parties,
nothing herein is intended to, or does, in any manner waive, limit, impair or
restrict the ability of each of the Parties to protect and preserve its rights,
remedies and interests, including without limitation, its claims against any of
the other Parties (or their respective affiliates or subsidiaries) or its full
participation in the Chapter 11 Case. If the transactions contemplated by this
Agreement or in the Plan are not consummated, or if this Agreement is terminated
for any reason, the Parties fully reserve any and all of their rights.

33.          No Admissions. This Agreement shall in no event be construed as or
be deemed to be evidence of an admission or concession on the part of any Party
of any claim or fault or liability or damages whatsoever. Each of the Parties
denies any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims or defenses which it has asserted or could assert. No
Party shall have, by reason of this Agreement, a fiduciary relationship in
respect of any other Party or any party in interest in the Chapter 11 Case, and
nothing in this Agreement, expressed or implied, is intended to or shall be so
construed as to impose upon any Party any obligations in respect of this
Agreement except as expressly set forth herein.

34.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement. Delivery of an executed signature page of
this Agreement by facsimile shall be effective as delivery of a manually
executed signature page of this Agreement.

35.          Representation by Counsel. Each Party acknowledges that it has been
represented by counsel in connection with this Agreement and the transactions
contemplated herein. Accordingly, any rule of law or any legal decision that
would provide any Party with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived.

36.          Entire Agreement. This Agreement, the Plan Term Sheet and the
above-described schedules provided to counsel for ASML constitute the entire
agreement between the Parties and supersede all prior and contemporaneous
agreements, representations, warranties and understandings of the Parties,
whether oral, written or implied, as to the subject matter hereof.

 

 



 

17

 

 

 


--------------------------------------------------------------------------------



 

 

37.          Several not Joint. The agreements, representations and obligations
of the Parties under this Agreement are, in all respects, several and not joint.
Any breach of this Agreement by any Party shall not result in liability for any
other non-breaching Party.

 

[Remainder of page intentionally blank; remaining pages are signature pages]

 



 

18

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned have each caused this Agreement to be duly
executed and delivered by their respective, duly authorized officers as of the
date first above written.



 

  APEX SILVER MINES LIMITED

 

By:

 /s/ Robert P. Vogels                                                
Name: Robert P. Vogels
Title:   Vice President and Controller                               
                        

     

 

 

  APEX SILVER MINES CORPORATION

 

By:

 /s/ Robert P. Vogels                                                
Name: Robert P. Vogels
Title:   Vice President and Controller                               
                        

     

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

  SUMITOMO CORPORATION

 

By:

 /s/ Haruo Matsuzaki                                               
Name: Haruo Matsuzaki 
Title:   General Manager, San Cristobal Project Dept.
                                                        



 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

  BNP PARIBAS

 

By:

 /s/ Jeffrey Stufsky                                                   
Name: Jeffrey Stufsky 
Title:   Managing Director                               
                        

 

By:

 /s/ Christophe Bernard                                          
Name: Christophe Bernard
Title:   Director                                                       



 

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  BARCLAYS BANK PLC

 

By:

 /s/ Grant Willis                                                         
Name: Grant Willis
Title:   Managing Director                              
                        



 

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

 

By:

 /s/ John W. Wade                                                  
Name: John W. Wade
Title:   Deputy General Manager and Head of
            Operations and Infastructure                      
                        



 

 

Signature Page To Plan Support Agreement

 

 

 

 

 



--------------------------------------------------------------------------------



 

 

 

  KFW

 

By:

 /s/ Norbert Vay                                                      
Name: Norbert Vay
Title:   First Vice President                              
                        

 

By:

 /s/ Jochen Wahl                                         
Name: Jochen Wahl
Title:   Vice President                                                      



 

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  NATIXIS, NEW YORK BRANCH

 

By:

 /s/ Steven Yoon                                                      
Name: Steven Yoon
Title:   Director                                                    

 

By:

 /s/ Amit Roy                                                      
Name: Amit Roy
Title:    Director                                                      

 

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  CATERPILLAR FINANCIAL SERVICES (UK) LTD.

 

By:

 /s/ John L. Jones                                               
Name: John L. Joens
Title:   Credit Manager                                                  



 

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  N M ROTHSCHILD & SONS LIMITED

 

By:

 /s/ Alan Park                                                       
Name: Alan Park
Title:   Managing Director                                                  

 

By:

 /s/ Derek McCrone                                            
Name: Derek McCrone
Title:   Director                                                 



 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  EXPORT DEVELOPMENT CANADA

 

By:

 /s/ Michael J. Fortner                                         
Name: Michael J. Fortner
Title:   Manager, Special Risks                                             

 

By:

 /s/ Arturo Polisena                                            
Name: Arturo Polisena
Title:   Risk Policy Manager                                                 



 

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  FORTIS CAPITAL CORP.

 

By:

 /s/ Kerri L. Fox                                                   
Name: Kerri L. Fox
Title:   Managing Director                                           

 

By:

 /s/ Harry T. Nulvet                                           
Name: Harry T. Nulvet
Title:  Director                                                

 

 

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  NORDKAP BANK AG

 

By:

 /s/ Stefan Gerig                                                  
Name: Stefan Gerig
Title:   CIO                                          

 

By:

 /s/ Simona Kugler                                             
Name: Simona Kugler
Title:   Portfolio Management                                                

 

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  FIRSTRAND (IRELAND) PLC

 

By:

 /s/ Stephen Peters                                             
Name: Stephen Peters
Title:   Authorized Signatory                                           

 

By:

 /s/ Clive Harris                                                  
Name: Clive Harris
Title:   Authorized Signatory                                                

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  HIGHBRIDGE INTERNATIONAL LLC

BY: HIGHBRIDGE CAPITAL
MANAGEMENT, LLC, as trading manager

 

By:

 /s/ Mark Vanacore                                             
Name: Mark Vanacore
Title:   Managing Director                                           



 



 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  KAMUNTING STREET MASTER FUND, LTD


 

By:

 /s/ Gregor Dannagher                                        
Name: Gregor Dannagher
Title:   Director                                                

 

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  LIBERTY HARBOR MASTER FUND I, L.P.


 

By:

 /s/ Brendon McGovern                                     
Name: Brendon McGovern
Title:   Vice President                                                 

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  POLYGON GLOBAL OPPORTUNITIES MASTER FUND

BY: POLYGON INVESTMENT PARTNERS
LP, ITS INVESTMENT MANAGER

 

By:

 /s/ Brandon L. Jones                                         
Name: Brandon L. Jones
Title:   Co-head, Private Investments                        
                        



 

 

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  TRISHIELD CAPITAL MANAGEMENT LLC

 

By:

 /s/ Alan J. Buick Jr.                                            
Name: Alan J. Buick Jr.
Title:   Managing Member                                                



 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

  CITIGROUP GLOBAL MARKETS INC.

 

By:

 /s/ Michael Carperonis                                       
Name: Michael Caperonis
Title:   Managing Director                                                

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

  KBC FINANCIAL PRODUCTS, INC.

 

By:

 /s/ Jonathan Sack                                              
Name: Jonathan Sack
Title:   Executive Vice President                        
                        

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

  TUGAR CAPITAL MANAGEMENT, L.P.

 

By:

 /s/ Kenneth L. Tananbaum                              
Name: Kenneth L. Tananbaum
Title:   Chief Investment Officer                       
                        

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

  CREDIT SUISSE USA LLC

 

By:

 /s/ Douglas A. D. Teresko                               
Name: Douglas A. D. Teresko
Title:   Director                                                

 

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

  BURLINGAME ASSET MANAGEMENT, LLC

 

By:

 /s/ Blair E. Sanford                                            
Name: Blair E. Sanford
Title:   Managing Member                                                 

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

  QVT FUND LP
and
QUINTESSENCE FUND L. P.

In each case by its general partner,
QVT ASSOCIATES GP LLC

 

By:

 /s/ Dan Gold                                                       
Name: Dan Gold
Title:   Managing Member                                                 

 

 

Signature Page To Plan Support Agreement

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

SCHEDULE I

 

Supporting Senior Lenders

 

Australia and New Zealand Banking Group Limited

KfW

Natixis, New York Branch

Caterpillar Financial Services (UK) Ltd.

N M Rothschild & Sons Limited

Export Development Canada

Fortis Capital Corp.

Nordkap Bank AG

FirstRand (Ireland) PLC

BNP Paribas

Barclays Bank PLC

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE II

 

Supporting Subordinated Noteholders

 

Highbridge International LLC

Kamunting Street Master Fund, LTD

Liberty Harbor Master Fund I, L.P.

Polygon Global Opportunities Master Fund

Trishield Capital Management LLC

Citigroup Global Markets Inc.

KBC Financial Products, Inc.

Tugar Capital Management, L.P.

Credit Suisse USA LLC

Burlingame Asset Management, LLC

QVT Fund LP

Quintessence L.P.

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

Exhibit A

APEX SILVER MINES LIMITED

 

TERM SHEET FOR PROPOSED CHAPTER 11 PLAN OF REORGANIZATION

This term sheet (the “Plan Term Sheet”), which is attached to that certain Plan
Support Agreement, dated January 12, 2009 (the “Plan Support Agreement”), and is
subject to the terms and conditions of the Plan Support Agreement, describes the
principal terms of a proposed restructuring of Apex Silver Mines Limited
(“ASML”) and Apex Silver Mines Corporation (“ASMC”, and together with ASML, the
“Debtors”). Capitalized terms that are not otherwise defined herein shall have
the meanings ascribed to them in the Plan Support Agreement.

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR SOLICITATION
OF ACCEPTANCES OF A CHAPTER 11 PLAN. SUCH OFFER OR SOLICITATION ONLY WILL BE
MADE IN COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE.

PARTIES:

Debtors

Sumitomo Corporation (“Sumitomo”)

Senior Lenders (as defined below) identified on Schedule I to the Plan Support
Agreement (collectively, the “Supporting Senior Lenders”)  

Subordinated Noteholders (as defined below) identified on Schedule II to the
Plan Support Agreement (collectively, the “Supporting Subordinated Noteholders”)

PLAN OF REORGANIZATION:

No later than January 12, 2009, each of the Debtors shall file with the U.S.
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
a voluntary petition (the “Chapter 11 Case”) under chapter 11 of title 11 of the
United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), together
with a plan of reorganization (the “Plan”) that incorporates, and is consistent
with, the terms of the Plan Support Agreement and this Plan Term Sheet.

The Plan shall address, among other things, ASML’s (i) obligations under that
certain Sponsor and Pledge Agreement, dated as of December 1, 2005 (as amended,
the “Sponsor Pledge Agreement”), among ASML and JPMorgan Chase Bank, N.A.;
(ii) obligations under that certain Completion Agreement, dated as of December
1, 2005 (as amended, the “Completion Agreement”, and together with the Sponsor
Pledge Agreement, the “ASML Guarantees”), among ASML, Barclays Capital, BNP
Paribas and JPMorgan Chase



 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Bank, N.A.; (iii) obligations under that certain Indenture, dated as of March
16, 2004, among ASML and Bank of New York relating to the issuance of the 2.875%
Convertible Senior Subordinated Notes due 2024 (the “2.875% Subordinated
Notes”); (iv) obligations under that certain Indenture, dated as of October 15,
2004, among ASML and Bank of New York relating to the issuance of the 4.0%
Convertible Senior Subordinated Notes due 2024 (the “4.0% Subordinated Notes”,
and together with the 2.875% Subordinated Notes, the “Subordinated Notes”);
(v) other unsecured obligations; and (vi) equity securities including common
stock, options, warrants and rights related thereto.

Upon the effective date of the Plan (the “Effective Date”), Reorganized Apex
will operate as a holding company for subsidiaries engaged in the business of
exploration, development and mining, and managing the San Cristóbal mine.

CAYMAN PROCEEDING:

Promptly after filing the Chapter 11 Case, ASML will commence a provisional
liquidation proceeding in the Cayman Islands with respect to ASML (the “Cayman
Proceeding”) and seek the appointment of joint provisional liquidators with
authority to (i) approve the Plan and ASML’s entry into the transactions
contemplated thereunder, including the Sumitomo Transactions, or (ii) concur
with the Plan and consent to the Board of Directors of ASML’s decision to enter
into and consummate the transactions contemplated under the Plan, including,
without limitation, the Purchase Agreement. After the Effective Date, ASML shall
seek the appointment of an official liquidator and commence the liquidation and
dissolution of ASML pursuant to the Cayman Proceeding.

DEFINITIVE DOCUMENTS:

The transactions described in this Plan Term Sheet are subject in all respects
to, among other things, definitive documentation, including:

 

(i) Execution of the Plan Support Agreement by the Debtors, Sumitomo, each of
the Supporting Senior Lenders, and each of the Supporting Subordinated
Noteholders that is in form and substance satisfactory to each Party;

 

(ii) the Purchase Agreement with respect to the Sumitomo Transactions, under
which ASML shall, among other things, effectuate the sale to Sumitomo of (a) the
equity interests held by Apex Luxembourg S.À. R.L. (“Apex Luxembourg”) and Apex
Silver Mines Sweden AB (“Apex Sweden”) in Minera

 

 

 

2

 

 

 



 

--------------------------------------------------------------------------------

 

   

 

San Cristóbal, S.A. (“MSC”) and Apex Metals Marketing GmbH (“AMM”), (b) Apex
Luxemberourg’s and Apex Sweden’s subordinated shareholder loans, (c) ASMC’s
claims against MSC for deferred management fees, and (d) certain other assets,
in exchange for Sumitomo’s payment of a cash purchase price of $27,500,000 (the
proceeds of which will be used in part to effect distributions under the Plan
and to otherwise implement the Plan), plus other consideration, including
reimbursements for prior expenses and the assumption of certain liabilities as
set forth in the Purchase Agreement;

 

(iii) the Management Services Agreement (the “Management Services Agreement”),
providing that ASMC will operate the San Cristóbal mine in exchange for a
$6,000,000 annual management fee, paid quarterly in advance, plus the potential
to earn $1,500,000 in incentive-based compensation;

(iv) the Plan, the Disclosure Statement and the documents to be included in the
plan supplement to the Plan; and

(v) the DIP Financing Facility.

TREATMENT OF CLAIMS AND INTERESTS:

 

DIP Financing Facility Claims

Unclassified; to be paid in full, unless waived and released as provided in the
Plan. The estimated amount of DIP Financing Facility Claims is $35,000,000. The
DIP Financing Facility Claim shall be paid in full unless the Sumitomo
Transactions are consummated, in which case the holder of the DIP Financing
Facility Claim shall waive and release such DIP Financing Facility Claim as of
the Effective Date of the Plan and the Debtors shall be discharged from any
obligations, liabilities or claims thereunder as set forth in the DIP Financing
Facility.

Administrative Expense Claims

Unclassified; to be paid in full.

Priority Tax Claims

Unclassified; to be paid in full.

Other Priority Claims

Unimpaired; deemed to accept and not entitled to vote on the Plan.

Other Secured Claims

Unimpaired; deemed to accept and not entitled to vote on the Plan.

Sumitomo Senior Lender Claims

Impaired and entitled to vote on the Plan. The estimated principal amount of
Sumitomo Senior Lender Claims is approximately $131,625,000. In full
satisfaction and

   

 

 

 

3

 

 

 



 

--------------------------------------------------------------------------------

 

 

discharge of the Sumitomo Senior Lender Claims, each holder of an allowed
Sumitomo Senior Lender Claim shall receive a Pro Rata share of the Cash
Distribution in exchange for such Sumitomo Senior Lender Claim, which Claim
shall rank senior to the Subordinated Note Claims and shall be paid in full,
with interest at the applicable rate, prior to the payment of any portion of the
Cash Distribution to the class of Subordinated Note Claims; provided, however,
that in the event the class of holders of Subordinated Note Claims votes to
accept the Plan under which the Sumitomo Transactions are consummated, each
holder of the Sumitomo Senior Lender Claim shall waive and release such Sumitomo
Senior Lender Claim as of the Effective Date and shall receive no distribution
as a result of such Sumitomo Senior Lender Claim and the Debtors shall be
discharged from any obligations, liabilities or Claims thereunder.

Senior Lender Claims

Impaired and entitled to vote on the Plan. The estimated principal amount of
Senior Lender Claims is approximately $14,625,000. In full satisfaction and
discharge of the Senior Lender Claims, each holder of an allowed Senior Lender
Claim shall receive a Pro Rata share of the Cash Distribution in exchange for
such Senior Lender Claim, which Claim shall rank senior to the Subordinated Note
Claims and shall be paid in full, with interest at the applicable rate, prior to
the payment of any portion of the Cash Distribution to the class of Subordinated
Note Claims; provided, however, that in the event the class of holders of
Subordinated Note Claims votes to accept the Plan under which the Sumitomo
Transactions are consummated, each holder of the Senior Lender Claim shall waive
and release such Senior Lender Claim as of the Effective Date and shall receive
no distribution as a result of such Senior Lender Claim and the Debtors shall be
discharged from any obligations, liabilities or Claims thereunder.

Subordinated Note Claims

Impaired and entitled to vote on the Plan. The estimated amount of Subordinated
Note Claims is approximately $290,000,000. In full satisfaction and discharge of
the Subordinated Note Claims, each holder of an allowed Subordinated Note Claim
shall receive, (i) in the event that the class of Subordinated Note Claims votes
to accept the Plan under which the Sumitomo Transactions are consummated, (a) a
Pro Rata share of the Cash Distribution, plus (b) a Pro Rata share of New Common
Stock to be issued on or as soon as practicable after, but effective as of, the
Effective Date, subject to dilution for any New Common Stock to be issued under
the Management Incentive Plan (as

 

 

 

4

 

 

 



 

--------------------------------------------------------------------------------

 

 

defined below), or (ii) in the event that the class of Subordinated Note Claims
does not vote to accept the Plan, (a) a Pro Rata share of the Subordinated Note
Cash Distribution after payment in full of allowed Senior Claims, plus (b) a Pro
Rata share of New Common Stock to be issued on or as soon as practicable after,
but effective as of, the Effective Date, subject to dilution for any New Common
Stock to be issued under the Management Incentive Plan (as defined below) after
the Effective Date.

General Unsecured Claims

Impaired and entitled to vote on the Plan. In full satisfaction and discharge of
the General Unsecured Claims, each holder of an allowed General Unsecured Claim
that is not a Convenience Class Claim shall receive a Pro Rata share of New
Common Stock to be issued on or as soon a practicable after, but effective as
of, the Effective Date, subject to dilution for any New Common Stock to be
issued under the Management Incentive Plan after the Effective Date.

Convenience Class Claims

Impaired and entitled to vote on the Plan. In full satisfaction and discharge of
the Convenience Class Claims, each holder of an allowed Convenience Class Claim
shall be paid in full in cash on the later of the initial distribution date, or
as soon thereafter as is practicable from the date such Convenience Class Claim
is allowed under the Plan.

Sumitomo General Unsecured Claim

Impaired and entitled to vote on the Plan. The Sumitomo General Unsecured Claim
is unliquidated and has not been estimated. In full satisfaction and discharge
of the Sumitomo General Unsecured Claim, each holder of an allowed, and
liquidated or estimated, Sumitomo General Unsecured Claim shall receive a Pro
Rata share of New Common Stock to be issued on or as soon as practicable after,
but effective as of, the Effective Date, subject to dilution for any New Common
Stock to be issued under the Management Incentive Plan after the Effective Date;
provided, however, that in the event the class of holders of Subordinated Note
Claims votes to accept the Plan under which the Sumitomo Transactions are
consummated, Sumitomo shall waive and release such Sumitomo General Unsecured
Claim as of the Effective Date and shall receive no distribution as a result of
such Sumitomo General Unsecured Claim and the Debtors shall be discharged from
any obligations, liabilities or Claims thereunder.

Statutory Subordinated Claims

Impaired and deemed to reject the Plan. The holders of allowed Statutory
Subordinated Claims shall be impaired and the holders of such Claims shall
receive no distributions under the Plan.

 

 

 

5

 

 

 



 

--------------------------------------------------------------------------------

 

Existing Common Stock

Impaired and deemed to reject the Plan. Holders of existing common stock will
receive no distributions under the Plan.

Other Common Equity Interests

Impaired and deemed to reject the Plan. The holders of allowed other common
equity interests in ASML, including any options, warrants and rights related to
the Debtors’ equity interests, shall be impaired and the holders of such
interests shall receive no distributions under the Plan.

CONDITIONS TO CONFIRMATION & EFFECTIVE DATE:

The Plan shall contain various usual and customary conditions precedent to
confirmation and to the Effective Date that must be satisfied or waived.

Such conditions to the Effective Date shall include, without limitation, the
following:

 

(i) an order confirming the Plan (the “Confirmation Order”), which Plan and
Confirmation Order shall be in form and substance reasonably satisfactory to
Sumitomo, the Majority Supporting Senior Lenders and the Majority Supporting
Subordinated Noteholders, shall have been entered and shall not have been stayed
or modified or vacated on appeal;

 

(ii) all conditions precedent for the closing of the Sumitomo Transactions shall
have occurred (or shall have been waived in accordance thereunder) other than
the occurrence of the Effective Date;

(iii) the Effective Date shall have occurred on or prior to March 26, 2009;

(iv) (a) the Grand Court of the Cayman Islands shall have entered
order(s) appointing joint provisional liquidators for ASML on terms that empower
such joint provisional liquidators to approve the Sumitomo Transactions or to
concur with actions taken by ASML’s board of directors to enter into the
Sumitomo Transactions, and (b) such joint provisional liquidators shall have
granted such approval or concurrence, in writing, as applicable; and

(v) all statutory fees then due to the United States Trustee shall have been
paid in full or shall be paid in full pursuant to the Plan.

The Plan shall be deemed to be reasonably satisfactory to each of Sumitomo, the
Senior Lenders and the Supporting Subordinated Noteholders if such Party does
not object to the Plan prior to or at the hearing on confirmation of the Plan.

 

 

 

6

 

 

 



 

--------------------------------------------------------------------------------

 

RELEASES & EXCULPATION

 

In addition to the discharge and release granted to the Debtors and their
Related Persons, including Reorganized Apex, under 11 U.S.C. §§ 105 and 1141,
the Plan shall provide for certain releases in favor of third parties.

 

Pursuant to the Plan and Confirmation Order, effective as of the Effective Date,
for good and valuable consideration, to the fullest extent permissible under
applicable law, the Debtors and the holders of Claims against, or interests in
the Debtors and each of their respective Related Persons, will be deemed to
completely and forever release, waive, void, extinguish, and discharge each of
the Released Parties, from any and all Claims, obligations, damages, demands,
debts, rights, suits, causes of action, judgments or liabilities (other than the
right to enforce the Debtors’ or Reorganized Apex’s obligations under the Plan,
and the contracts, instruments, releases, agreements, and documents delivered
under the Plan), whether liquidated or unliquidated, fixed or contingent,
matured or unmatured, known or unknown, foreseen or unforeseen, then existing or
thereafter arising, in law, equity, or otherwise, that are based in whole or in
part on any act or omission, transaction, event, or other occurrence taking
place on or prior to the Effective Date in any way relating to the Debtors, the
Chapter 11 Case, the Disclosure Statement, the Plan Support Agreement, or the
Plan (including, without limitation, the solicitation of votes on the Plan), or
the Sumitomo Transactions and that could have been asserted by the Releasing
Parties in their individual capacities or on behalf (whether directly or
derivatively) of the Debtors, their estates or Reorganized Apex or against any
of the Released Parties, in each case without further notice to or order of the
Bankruptcy Court, act or action under applicable law, regulation, order, or rule
or the vote, consent, authorization or approval of any Person.

 

In addition, the Debtors and the reorganized Debtors shall completely and
forever release, waive, void, extinguish, and discharge each of the Supporting
Senior Lenders of any and all claims, obligations, damages, demands, debts,
rights, suits, causes of action, judgments or liabilities (other than the right
to enforce the Debtors’ or the reorganized Debtors’ rights under the Plan),
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, then existing or thereafter arising,
in law, equity, or otherwise, that are based in whole or in part on

 

 

 

7

 

 

 



 

--------------------------------------------------------------------------------

 

 

any act or omission, transaction, event, or other occurrence taking place on or
prior to the Effective Date in any way relating to the Financing Documents or
the Chapter 11 Case.

The Order of the Bankruptcy Court confirming the Plan will permanently enjoin
the commencement or prosecution by any person or entity, whether directly,
derivatively or otherwise, of any Claims, obligations, damages, demands, debts,
rights, suits, causes of action, judgments or liabilities released pursuant to
the Plan.

iMPLEMENTATION OF THE PLAN

Prior to the Effective Date, ASML shall form a new subsidiary organized under
Delaware law, to serve as the holding company for all of ASML’s existing
subsidiaries other than MSC, AMM, Apex Finance and each of their respective
subsidiaries. On the Effective Date, following the Sumitomo’s release of the DIP
Financing Facility Claims (provided such claims are released) and the closing of
the Purchase Agreement, ASML shall transfer to Reorganized Apex all of ASML’s
assets, including but not limited to, all cash, cash equivalents, auction rate
securities, stock in ASML’s subsidiaries and ASML’s right, title and interest in
and to the Purchase Agreement. Reorganized Apex shall assume all of ASML’s
obligations under the Purchase Agreement and other documents necessary to
effectuate the Sumitomo Transactions. ASMC shall execute or assume the
Management Services Agreement. On or as soon as practicable after the Effective
Date, ASML will distribute its shares in Reorganized Apex to the Subordinated
Noteholders and holders of General Unsecured Claims in accordance with the Plan.
Promptly after the Effective Date, ASML shall be liquidated pursuant to the
Cayman Proceeding.

REGISTRATION:

Reorganized Apex will use commercially reasonable efforts to have the New Common
Stock listed on a national exchange in the United States, Canada, or both.

BOARD REPRESENTATION:

The board of directors of Reorganized Apex shall have five (5) members,
including four (4) independent directors and Reorganized Apex’s chief executive
officer; provided that if stock in Reorganized Apex is listed on a national
securities exchange, the number of directors and/or composition of the board of
directors may be revised as required under the applicable rules of the relevant
stock exchange. ASML shall select the initial independent directors for
Reorganized Apex, which directors shall be reasonably satisfactory to the
Supporting Subordinated Noteholders holding a majority of the outstanding
principal amount of Subordinated Notes held by the Supporting Subordinated
Noteholders in the aggregate.

 

 

 

8

 

 

 



 

--------------------------------------------------------------------------------

 

  The initial term of the board members shall be fourteen (14) months.

POST-EFFECTIVE DATE GOVERNANCE:

Among other things, the articles of incorporation and bylaws for Reorganized
Apex shall (i) require unanimous approval of the board of directors, including
each independent director, for any actions taken by the board prior to the
two-year anniversary of the Effective Date (the “Specified Period”) that would
liquidate or sell Reorganized Apex (or any of its material subsidiaries) or sell
or transfer all or any substantial part of Reorganized Apex’s assets (or any of
its material subsidiaries’ assets), in a single transaction or a series of
transactions (collectively, the “Specified Transactions”); (ii) prohibit the
payment of dividends (in a single distribution or series of distributions)
during the first twelve (12) months after the Effective Date and prohibit the
payment of dividends (in a single distribution or series of distributions) in
excess of 10% of the unrestricted cash held by Reorganized Apex on the Effective
Date during the remaining portion of the Specified Period (the “Dividend
Limitation”); and (iii) prohibit any amendments to the number of independent
directors and the provisions relating to the Specified Period, the Specified
Transactions or the Dividend Limitation without (a) the affirmative unanimous
approval of the board of directors, including each independent director, and
(b) an affirmative vote of the shareholders representing not less than 75% of
the outstanding shares.

During the Specified Period, any action by Reorganized Apex to enter into or
consummate a Specified Transaction shall require an affirmative vote of the
shareholders representing not less than 75% of the outstanding shares.

The articles of incorporation and the bylaws shall be in form and substance
reasonably acceptable to the Majority Supporting Subordinated Noteholders. The
Plan shall provide that Reorganized Apex shall enter into such agreements and
corporate governance documents to the extent reasonably necessary to implement
the terms and conditions of the Plan.

Reorganized APEX'S Senior Management:

The initial officers of Reorganized Apex shall be substantially the same as the
officers of the Debtors on the date of the Plan Support Agreement.

 

MANAGEMENT INCENTIVE PLAN:

The Plan shall provide for a management incentive plan (the “Management
Incentive Plan”), which shall include, among other things, an allocation of up
to 10% of the fully diluted New Common Stock outstanding on the Effective Date
to be

 

 

 

9

 

 

 



 

--------------------------------------------------------------------------------

 

  distributed to management as determined by Reorganized Apex’s board of
directors.

Additional Provisions:

The Plan shall contain other provisions customarily found in other similar plans
of reorganization.

 

 

 

10

 

 

 



 

--------------------------------------------------------------------------------

 

DEFINITIONS:

“Administrative Expense Claims” means any Claims for costs and expenses of
administration of the Chapter 11 Case that are allowed under section 503(b),
507(b), or 1114(e)(2) of the Bankruptcy Code, including, without limitation: (a)
any actual and necessary costs and expenses incurred after the Petition Date of
preserving the Debtors’ estates and operating the businesses of the Debtors; (b)
compensation for legal, financial, advisory, accounting, and other services and
reimbursement of expenses allowed by the Bankruptcy Court under section 327,
330, 331, 363, or 503(b) of the Bankruptcy Code to the extent incurred prior to
the Effective Date; and (c) all fees and charges assessed against the Debtors’
estates under section 1930, chapter 123, of title 28, United States Code.

“Apex Finance” means Apex Silver Finance, Ltd.

“Apex Guaranty” means that certain Apex Guaranty, dated as of September 25,
2006, by and between ASML, Sumitomo, Gotlex Lageraktiebolag nr 451 and Comerical
Metales Blancos AB.

“Board and Governance Provisions” means the sections of this Plan Term Sheet
under the headings “Board Representation”, “Post-Effective Date Governance” and
“Management Incentive Plan.”

“Cash Distribution” means cash in the amount of $45,000,000 plus Excess Cash and
Remaining Excess Cash, if any.

“Cash Reserves” means any amounts incurred but not yet paid by the Debtors or
Reorganized Apex before April 1, 2009, plus any amounts projected to be incurred
and paid by the Debtors or Reorganized Apex for Restructuring Expenses on or
after April 1, 2009.

“Cash Reserves Release Date” means the date that is 120 days after the Effective
Date; provided, however, the Bankruptcy Court may extend such date until 240
days after the Effective Date at the request of the Debtors or Reorganized Apex
upon at least twenty (20) days written notice to the Supporting Subordinated
Noteholders and the opportunity for a hearing.

“Claims” has the meaning set forth in 11 U.S.C. § 101(5).

“Common Security Agreement” means that certain Common Security Agreement, dated
as of December 1, 2005, and as amended, among Minera San Cristóbal, S.A., Apex
Finance, Apex Silver Mines Sweden AB, Apex Luxembourg S.A. R.L., Apex Metals
Marketing, GmbH, BNP Paribas, Barclays Capital, Comercial Metales Blancos AB,
Corporación Andina

 

 

 

11

 

 

 



 

--------------------------------------------------------------------------------

 

 

  de Fomento, JPMorgan Chase Bank, N.A., SC Minerals Sweden, and the other
parties thereto.

 

“Convenience Class Claim” means a General Unsecured Claim in the aggregate
amount of $10,000 or less; provided, however, a holder of an allowed General
Unsecured Claim that exceeds $10,000 may elect to be treated as a holder of a
Convenience Class, in which case such holders shall receive a cash distribution
of $10,000 on the Effective Date and shall waive and release the amount of such
General Unsecured Claim in excess of $10,000.

 

“DIP Financing Facility” means that certain Secured, Super-Priority
Debtor-in-Possession Credit Agreement, dated as of January 12, 2009, by and
between ASML and Sumitomo or one of its affiliates.

 

“Effective Date” means the date of substantial consummation of the Plan, which
shall be the first business day upon which all conditions precedent to the
effectiveness of the Plan are satisfied or waived in accordance with the Plan.

“Excess Cash” means any cash reflected on Reorganized Apex’s balance sheet as of
April 1, 2009 in excess of the sum of $15,000,000 plus any Cash Reserves.

“Financing Documents” has the meaning set forth in the Common Security
Agreement.

“General Unsecured Claims” means any Claims that are not DIP Financing Facility
Claims, Administrative Expense Claims, Priority Tax Claims, Other Priority
Claims, Other Secured Claims, Sumitomo Senior Lender Claims, Senior Lender
Claims, Subordinated Note Claims, Sumitomo General Unsecured Claims or Statutory
Subordinated Claims.

“Key Employee Incentive Plan” means that certain cash incentive bonus
arrangement approved by ASML’s Compensation Committee on December 3, 2008,
providing for cash payments in an aggregate amount not to exceed $650,000 to
management and non-management employees of the Debtors upon the satisfaction of
certain conditions.

“Majority Supporting Senior Lenders” means Supporting Senior Lenders holding at
least two-thirds in principal amount of the Senior Lender Claims held by the
Supporting Senior Lenders.

“Majority Supporting Subordinated Noteholders” means Supporting Subordinated
Noteholders holding more than 50% in principal amount of the Subordinated Note
Claims held by the Supporting Subordinated Noteholders.

 

12

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

“New Common Stock” means the common stock of Reorganized Apex to be issued on or
as soon as practicable after, but effective as of, the Effective Date pursuant
to the Plan, which New Common Stock shall be exempt from registration under the
securities laws under 11 U.S.C. § 1145.

“Other Priority Claims” means any Claims, other than Administrative Expense
Claims or Priority Tax Claims, that are entitled to priority in payment pursuant
to section 507(a) of the Bankruptcy Code.

“Other Secured Claims” means any Secured Claims other than Secured Tax Claims,
Sumitomo Senior Lender Claims or Senior Lender Claims.

“Petition Date” means the date that ASML and ASMC file their respective
voluntary petitions under chapter 11 of the Bankruptcy Code.

“Priority Tax Claims” means any Claims of a governmental unit of the kind
specified in sections 502(i) and 507(a)(8) of the Bankruptcy Code, including
Secured Tax Claims.

“Pro Rata” means, (i) in the event that the class of Subordinated Note Claims
votes to accept the Plan (a) with respect to the Cash Distribution to a holder
of an allowed Subordinated Note Claim, the proportion that such Subordinated
Note Claim bears to the aggregate amount of all allowed Subordinated Note
Claims, (b) with respect to a distribution of New Common Stock to a holder of an
allowed Unsecured Claim other than a Sumitomo General Unsecured Claim, the
proportion that such Unsecured Claim bears to the aggregate amount of all
allowed Unsecured Claims other than Sumitomo General Unsecured Claims, or (ii)
in the event that the class of Subordinated Note Claims does not vote to accept
the Plan, (a) with respect to the Cash Distribution to a holder of an allowed
Senior Claim, the proportion that such Senior Claim bears to the aggregate
amount of all allowed Senior Claims, (b) with respect to the Subordinated Note
Cash Distribution to a holder of an allowed Subordinated Note Claim, the
proportion that such Subordinated Note Claim bears to the aggregate amount of
all Subordinated Note Claims, and (c) with respect to a distribution of New
Common Stock to a holder of an allowed Unsecured Claim, the proportion that such
Unsecured Claim bears to the aggregate amount of all allowed Unsecured Claims.

“Purchase Agreement” means that certain Purchase and Sale Agreement, dated as of
January 12, 2009 by and between



 

13

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

ASML, Apex Luxembourg, Apex Sweden, Sumitomo and the other parties thereto.

“Related Persons” means, with respect to any person, such person’s predecessors,
successors, assigns and present and former affiliates (whether by operation of
law or otherwise) and each of their respective members, partners,
equity-holders, officers, directors, employees, representatives, advisors,
attorneys, agents and professionals, in each case acting in such capacity on or
any time after the Petition Date, and any person claiming by or through any of
them; provided, however, that neither MSC nor Apex Sweden shall be Related
Persons of the Debtors on or after the Effective Date.

 

“Released Parties” means, collectively or individually, (i) the Debtors, (ii)
Reorganized Apex, (iii) Sumitomo, and (iv) each of their respective Related
Persons.

“Releasing Parties” means, collectively or individually, (i) the Debtors, and
(ii) holders of Claims against, or equity interests in, any of the Debtors,
including, without limitation, the Senior Lenders and the Subordinated
Noteholders.

“Remaining Excess Cash” means any Cash Reserves that are not used by the Debtors
or Reorganized Apex prior to the Cash Reserves Release Date.

“Reorganized Apex” means a new corporation to be formed under Delaware law as a
holding company for ASML’s subsidiaries other than MSC, AMM, Apex Finance and
each of their respective subsidiaries.


“Restructuring Expenses” means any (a) Administrative Expense Claims, and (b)
fees, expenses and costs of the Debtors or Reorganized Apex incurred on or after
the Effective Date relating to the prosecution of the Cayman Proceeding and the
consummation of the Plan and the Sumitomo Transactions, including the
liquidation of ASML and the preparation of any financial statements and reports
filed with the U.S. Securities and Exchange Commission with respect thereto.

“Secured Claims” means any Claims that are secured by a lien on property in
which a Debtor’s estate has an interest or that is subject to setoff under
section 553 of the Bankruptcy Code, to the extent of the value of the Claim
holder’s interest in the applicable estate’s interest in such property or to the
extent of the amount subject to setoff, as applicable, as determined pursuant to
section 506(a) of the Bankruptcy



 

14

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

Code or, in the case of setoff, pursuant to section 553 of the Bankruptcy Code.

“Secured Tax Claims” means any Secured Claims which, absent their secured
status, would be entitled to priority in right of payment under section
507(a)(8) of the Bankruptcy Code.

“Senior Claims” means the Senior Lender Claims and the Sumitomo Senior Lender
Claims.

“Senior Lender Claims” means the Claims of the Senior Lenders arising under, in
connection with or relating to the Senior Loans, the Common Security Agreement,
the ASML Guarantees or any related documents and agreements.

“Senior Lenders” means, collectively, BNP Paribas, Barclays Bank PLC, Australia
and New Zealand Banking Group Limited, KfW, Natexis Banques Populaires,
Caterpillar Financial Services (UK) Ltd., N M Rothschild & Sons Limited, Export
Development Canada, Fortis Capital Corp., Nordkap Bank AG, RMB International
(Dublin) Limited and Corporación Andina de Fomento.

“Senior Loans” means, collectively, that certain (i) Loan Agreement, dated as of
December 1, 2005, as amended, with BNP Paribas, Barclays Bank PLC, certain
Senior Lenders and (ii) Senior Loan Agreement, dated as of December 1, 2005, as
amended, with Corporación Andina de Fomento.

“Statutory Subordinated Claims” means any Claims that are subordinated pursuant
to section 510(b) or (c) of the Bankruptcy Code.

“Subordinated Noteholders” means holders of the Subordinated Notes.

“Subordinated Note Cash Distribution” means, in the event that the class of
Subordinated Note Claims does not vote to accept the Plan, the Cash Distribution
minus any cash distributed to the holders of allowed Senior Claims under the
Plan.

“Subordinated Note Claims” means any Claims of a Subordinated Noteholder.

“Sumitomo Senior Lender Claims” means the Claims of Sumitomo arising under, in
connection with or relating to the Senior Loans, the Common Security Agreement,
the ASML Guarantees or any related documents and agreements.

“Sumitomo General Unsecured Claims” means any Claims of Sumitomo or any of its
affiliates against any Debtor or its affiliates (excluding MSC or AMM) or
Related Parties that are not Sumitomo Senior Lender Claims, including, without



 

15

 

 

 



 

--------------------------------------------------------------------------------

 

 

affiliates (excluding MSC or AMM) or Related Parties that are not Sumitomo
Senior Lender Claims, including, without limitation, any such Claims arising
under, in connection with or relating to the Sumitomo Working Capital Facility
or the Apex Guaranty.

“Sumitomo Transactions” means those certain transactions as contemplated by that
certain Purchase Agreement, including (x) the sale to Sumitomo of (a) the equity
interests held by Apex Luxembourg and Apex Sweden in MSC and AMM, (b) Apex
Luxembourg’s and Apex Sweden’s subordinated shareholder loans, (c) ASMC’s claims
against MSC for deferred management fees, and (d) certain other assets, in
exchange for Sumitomo’s payment of a cash purchase price of $27,500,000, plus
other consideration, including reimbursements for prior expenses, and the
assumption of certain liabilities as set forth in the Purchase Agreement and (y)
the Management Services Agreement.

 

“Sumitomo Working Capital Facility” means that certain Loan Agreement, dated as
of August 11, 2008, as amended, by and between MSC and SC Minerals.

 

“Terminating Party” means the Debtors, Sumitomo, the Majority Supporting Senior
Lenders or the Majority Supporting Subordinated Noteholders, as applicable.

 

“Unsecured Claims” means the Subordinated Note Claims, the General Unsecured
Claim and the Sumitomo General Unsecured Claims.

 

 

 

 

 

 

 

 

16

 

 

 

 

 

 

 

 

 

 

 

 